Citation Nr: 0714225	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
service-connected tinnitus.  

2.  Entitlement to an evaluation greater than 50 percent for 
service-connected diverticulitis with resection of sigmoid 
and descending colon with hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran had public health service as a commissioned 
officer from July 1964 to August 1986.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his February 2005 substantive appeal, the veteran 
requested a hearing at the local RO before a member of the 
Board.  In October 2005, he withdrew his request.  

The issue of entitlement to an evaluation greater than 50 
percent for service- connected diverticulitis with resection 
of sigmoid and descending colon with hiatal hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The 10 percent rating currently in effect for the 
veteran's tinnitus is the maximum schedular rating for 
tinnitus, whether it is perceived in one ear or each ear. 

2.  The veteran's tinnitus does not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006).  

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's tinnitus.  38 
C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter dated in 
June 2004.  This letter was provided to the veteran prior to 
the initial adjudication by the RO in October 2004.  The 
veteran was informed of the requirements of a successful 
service connection claim, and of his and VA's respective 
duties in obtaining evidence.  He was asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In this case, the veteran was not provided with notice as to 
assignment of disability ratings or effective dates.  
However, this error in VCAA notice will not result in 
prejudice to the veteran with respect to his claim.  This 
claim arises from the rating decision that granted service 
connection for this disability.  Because service connection 
was granted, an initial disability rating assigned, and an 
effective date assigned, his claim was more than 
substantiated, thus satisfying the purpose of 38 U.S.C.A. § 
5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  

The Board is aware that Dingess addressed the situation where 
an initial decision was rendered prior to enactment of the 
VCAA.  However, in Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007), the Court addressed the situation 
where VCAA notice was deficient in cases initially decided 
after enactment of the VCAA.  In Dunlap the Court cited its 
holding in Dingess and held that in such cases even if first 
element notice (notice as to the evidence needed to 
substantiate a claim) is lacking, but the claim is 
subsequently substantiated, the Court will not presume 
prejudice.  Id. slip op. at 9.  

Once a claim is substantiated other statutory and regulatory 
provisions apply, including 38 U.S.C.A. §§ 5104(a), 
7105(d)(1), and 5103A.  Id., see also Dingess 19 Vet. App. at 
493.  VA has complied with these provisions by the issuance 
of a rating decision and statement of the case.  The veteran 
has not sought any additional assistance in obtaining 
evidence.  

No prejudice will result to the veteran in deciding this 
claim despite the lack of VCAA notice as to assignment of 
disability ratings and effective dates.  His service-
connected tinnitus is already rated at the highest schedular 
rating available for tinnitus and the grant is effective 
since the date of his claim.  As to extraschedular ratings, 
the veteran argued in his December 2004 notice of 
disagreement and his February 2005 substantive appeal, that 
the sole reason for his disagreement with the October 2004 
decision was that his service-connected disabilities 
prevented him from holding employment.  As his appeal was 
based principally on the effect of his disabilities on 
employment, it reasonably follows that he had actual 
knowledge such an effect may warrant increased compensation.  
The June 2004 notice letter apprised him of the need to 
provide medical evidence, which would include evidence of 
hospitalization for tinnitus.  Furthermore, the veteran was 
provided with the text of 38 C.F.R. § 3.321(b) in the January 
2005 statement of the case.  While the statement of the case 
does not satisfy VCAA notice requirements, it is clear that 
the veteran has had ample opportunity since January 2005 to 
provide evidence and argument to satisfy the requirements for 
extraschedular consideration.  Thus, the Board finds that, to 
the extent that any notice as to extraschedular consideration 
was lacking, the veteran had actual knowledge that 
substantiating an extraschedular rating would require 
demonstration of unusual circumstances, such a 
hospitalization and/or marked interference with employment.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other evidence pertinent to this 
claim.  An appropriate VA examination was afforded the 
veteran in September 2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Under 38 C.F.R, § 4.87 Diagnostic Code 6260 a 10 percent 
rating is assigned for tinnitus, whether tinnitus is 
perceived as being in one ear or each ear or in the head.  38 
C.F.R. § 4.87, DC 6260, note 2 (2006).  As the veteran's 
tinnitus is rated as 10 percent disabling, a higher schedular 
rating is not available.  With regard to the veteran's claim 
for a higher schedular rating, the law, not the facts are 
dispositive of this appeal and his claim for a higher 
schedular rating must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In an April 2007 statement, the veteran's representative 
implied that an extraschedular rating may be appropriate in 
this case.  To accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his tinnitus.  Nor is there 
any evidence of record that his tinnitus has caused a marked 
interference with his employment.  In the absence of evidence 
presenting exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; the 
veteran's disability is appropriately rated under the 
schedular criteria.  The evidence relevant to extraschedular 
consideration is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an evaluation greater than 10 percent for 
service-connected tinnitus is denied.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In February 2005, the veteran submitted a notice of 
disagreement with the October 2004 rating decision which 
granted an evaluation of 30 percent for service- connected 
diverticulitis with resection of sigmoid and descending colon 
with hiatal hernia.  A June 2005 DRO informal conference 
report contains a notation, made after the conference, 
indicating that the veteran stated that assignment of a 50 
percent rating would resolve his appeal.  This notation also 
stated that the veteran "will provide a statement 
withdrawing the appeal."  No such statement is of record.  

In a June 2005 rating decision, the RO increased the 
veteran's rating for this disability to 50 percent, under 38 
C.F.R. § 4.114, Diagnostic Code 7327.  This Diagnostic Code 
directs VA to rate diverticulitis as irritable bowel 
syndrome, peritoneal adhesions, or colitis, ulcerative, 
depending upon the predominant disability picture.  The 
maximum rating for ulcerative colitis is 100 percent.  As the 
grant of a 50 percent rating does not represent a full grant 
of benefits, absent a withdrawal of the veteran's appeal, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993)

38 C.F.R. § 20.204 specifies the requirements for withdrawal 
of an appeal.  Only an appellant or his or her representative 
may withdraw an appeal.  Id.  Except for appeals withdrawn on 
the record during a hearing, appeal withdrawals must be in 
writing.  Id.  In this case, there was no transcript of the 
June 2005 hearing, and thus no record.  Furthermore, the 
notation contained in the informal conference report 
indicates that the veteran had not yet withdrawn his appeal 
on this issue.  

The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  On 
remand, the veteran should be contacted to clarify whether he 
wants to withdraw his appeal.  If he does wish to withdraw 
his appeal, a written withdrawal that complies with the 
requirements of 38 C.F.R. § 20.204 should be obtained from 
the veteran or his representative.  If no such withdrawal is 
obtained, a statement of the case must be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran if he wants to 
withdraw his appeal for a higher 
evaluation for service-connected 
diverticulitis with resection of sigmoid 
and descending colon with hiatal hernia.  
If he does want to withdraw this appeal, 
request that he or his representative 
submit a written withdrawal in accordance 
with the provisions of 38 C.F.R. § 20.204.  

2.  If a written withdrawal is not 
obtained in accordance with the above, 
issue a statement of the case with respect 
to the issue of entitlement to a higher 
evaluation for diverticulitis with 
resection of sigmoid and descending colon 
with hiatal hernia.  The veteran should be 
advised that he may perfect his appeal of 
this issue by filing a substantive appeal 
within 60 days of the issuance of the 
statement of the case, see 38 C.F.R. § 
20.302(b) (2006), or alternatively, within 
the time proscribed by law to perfect an 
appeal to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


